Citation Nr: 1535621	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.
 
2.  Entitlement to service connection for hypertension to include as due to exposure to herbicides or service-connected disability.
 
3.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as due to exposure to herbicides or service-connected disability.
 
4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as due to exposure to herbicides or service-connected disability.
 
5.  Entitlement to service connection a disability manifested by vision problems to include as due to exposure to herbicides or service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from June 1970 to April 1972.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
 
The issues of entitlement to service connection for type II diabetes mellitus, hypertension, and peripheral neuropathy of the upper extremities and right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The Veteran is not shown to have a chronic eye disability.
 
 

CONCLUSION OF LAW
 
A chronic eye disability manifested by vision problems was not incurred or aggravated by service, and is not shown to be caused or aggravated by a service connected disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran has not been afforded a VA examination which addresses the etiology of his claimed vision disability.  Such an opinion is necessary under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, no medical evidence has been presented showing a diagnosis of any visual impairment or the possibility that such a condition is related to service or to service-connected disability.  Hence, the Board finds that a medical examination is not in order,  Moreover, there is no evidence that additional records have yet to be requested. 
 
The Veteran filed for service connection for "vision problems," manifested by blurred vision, and painful red eyes.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.
 
One of the cornerstone requirements of a service connection claim is the presence of a current disability, without which there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
The available VA and private medical records are absent any complaints of, treatment for, or diagnosis of a chronic visual disorder.  While the Board acknowledges the Veteran's assertions that he has blurred vision and painful red eyes..  However, such eye complaints are symptoms.  Without a diagnosed eye injury or disease entity, VA is not authorized to award compensation for symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  
 
In the absence of competent evidence which suggests that the Veteran's blurred vision and painful red eyes are manifestations of a chronic eye disability, the Board has no basis on which to consider the Veteran's eye complaints as more than medical findings or symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., the diagnosis of an eye disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic eye or vision disability which could be related to service, entitlement to service connection for vision problems described as blurred vision with painful red eyes must be denied.

The Board acknowledges that the Veteran has argued that his eye problems are due to diabetes.  Even assuming arguendo that the Veteran was service connected for diabetes, without a diagnosed eye disability, e.g. diabetic retinopathy, there is no basis to service connect the complaints presented.  Hence, the Board may adjudicate this claim notwithstanding the development outlined below.
 
As the preponderance of the evidence is against the claim the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER
  
Entitlement to service connection a disability manifested by blurred vision, and painful red eyes, to include as secondary to service-connected disability, is denied.
 
 
REMAND
 
The Veteran contends that he was exposed to herbicides during his active duty service and that due to such exposure has developed diabetes mellitus, hypertension, and peripheral neuropathy of the upper extremities and lower right extremity.  Post service private medical records are positive for diabetes mellitus, hypertension, and complaints of limb pain.
 
The law provides that service incurrence for certain diseases, including type II diabetes and early-onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see Stefl v. Nicholson, 21 Vet. App. 120 (2007); MR21-1MR, Part IV, Subpart ii, Chapter 2, § C.  
 
A Veteran, who, during active military service, served on the land mass of the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  
 
Service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2014). 

The Veteran contends that he was exposed to herbicides during his period of service aboard the USS Richard B. Anderson (DD-786), which was located in official waters of Vietnam at times between August 1970 to December 1970.   While the Veteran does not contend that he was ever physically present on the land mass of the Republic of Vietnam, he does argue that the Anderson "dropped anchor within a city block from the South Vietnam coast."  In this case, although there is confirmation that the USS Anderson was in official waters of Vietnam from August 1970 to December 1970, it does not appear that deck logs from those periods have been reviewed to specifically address whether the Anderson, or for that matter the USS Orleck (DD-886) (another ship on which the appellant served and which was employed in the Vietnam Combat Zone), ever served in the inland waterways of the Republic of Vietnam while the appellant was a member of the respective ship's companies.  This is significant given the recent decision of the United States Court of Appeals in Grey v. McDonald, ___ Vet.App. ___ No. 13-3339 (April 23, 2015), which found VA's interpretation of "inland waterways" to be "irrational" and not entitled to deference, and which led the Court to remand the matter to VA to reevaluate the definition of inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure to Agent Orange and other herbicides.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  After ascertaining the Department's response to the Court's decision in Gray, and how the term "inland waterways" should be defined, the RO must contact the Joint Services Records Research Center (JSRRC)/Department of the Navy for official service documents, ships history, deck logs, and other sources of information related to the USS Richard B. Anderson to determine whether evidence shows that the ship operated on inland waterways in the Republic of Vietnam at any time between August to December 1970.  Similar research must also be conducted with respect to the appellant's service on board the USS Orleck between November 29, 1971 and January 12, 1972.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  After any additional development necessary is completed, the case should be reviewed on the basis of the additional evidence and the Department's response to the Court in the Gray decision.   If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


